Ijlt 15
V



                                       NO. W\5^U
       BOBBY      SIMMONS                           §       IN THE   COURT   OF
                                                    §
       V.                                           §       CRIMINAL     APPEALS


       THE    STATE   OF    TEXAS                   §       OF   TEXAS



                              PRO SE MOTION   FOR       EXTENSION OF TIME
                           TO FILE PETITION FOR DISCRETIONARY REVIEW



       TO THE HONORABLE COURT OF CRIMINAL APPEALS:

             COMES NOW the Appellant in the above-styled and numbered

       cause and respectfully moves this Honorable Court to extend the

       time for filing the Appellant's Petition for Discretionary
       Review in this Cause and in support thereof would show to the

       Court the following:

             1.   The style and number of this case in the Court of Appeals,
       is BOBBY SIMMONS V. THE STATE OF TEXAS; Appeal No. 05-14-00241-
       CR,    05-14-00240-CR.


             2.   The style and number of the case in the trial court is:

       THE STATE OF TEXAS V. BOBBY SIMMONS; Cause No. F12-523070-W,

       F12-52371-W; from the 363rd District Court of Dallas County, Texas.
             3.   The Appellant was convicted of the felony offenses of

       possession with intent to deliver cocaine, and unlawful possession
       of a firearm by a felon.

             4.   The conviction was affirmed in the Court of Appeals on
       12-18-2014.


             5.   The deadline for filing the Appellant's Petition for
      Discretionary Review in this cause is 1-17-2015
              FILED IN                                                       RECEIVED
    COURT OF CRIMINAL APPEALS                                              ©0URT OF CRIMINAL APPEALS
             JAN 22 2015                                                           JAN 20 2015

        Abel Acosta, Clerk                                                    AfcstlAcosta, Clerk
                                                                         i|ll|!5


   6.   An extension of time for a period of sixty(60) days is

requested that would make   the date   3-17-2015.

   7.   No prior request for an extension of time has been made.

   8.   The facts relied upon to show good cause for the requested

extension are, as follows: The-Appellant was represented by court
appointed counsel during the appeals of this case to the Court

of Appeals. After the conviction was affirmed, the trial court

refused to appoint counsel to file a Petition for Discretionary
Review. Therefore, additional time is needed for the Appellant
to either prepare and file the Petition pro se or to seek

legal assistance in filing the petition.

   WHEREFORE/ PREMISES CONSIDERED, THE Appellant respectfully
requests that this Honorable Court extend time for filing the
Petition for Discretionary review in this Cause to 3-17-2015.

                                         Respectfully submitted/


                                         Bobby sMmons#1941546
                                               SMib
                                         Telford    Unit
                                         3899 State Hwy 98
                                         New   Boston,     Tx   75570

                      CERTIFICATE   OF   SERVICE


   The Appellant hereby certifies that a copy of the foregoing
Motion has been mailed to the Office of the Criminal District
Attorney for Dallas County, Frank Crowley Courts Building,133
N. Riverfront Blvd.,LB-19, Dallas, Texas 75207-4399, on this
 »>y    day of January,   2015.

                                                         LkJkAAjQUvfe-
                                         Bobby Srmmoi